      Case 2:12-cv-00601-ROS Document 3107 Filed 01/07/19 Page 1 of 6



 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorney General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1696
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves       NO. CV-12-00601-PHX-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                     SECOND AMENDED NOTICE OF
18                                                         APPEAL
     Charles Ryan, Director, Arizona Department
19   of Corrections; and Richard Pratt, Interim
     Division Director, Division of Health Services,
20   Arizona Department of Corrections, in their
     official capacities,
21                                       Defendants.

22          Notice is hereby given that Charles Ryan and Richard Pratt, Defendants in the
23   above-named case, amend their July 21, 2018 Notice of Appeal (Dkt. 2937) and
24   December 14, 2018 Amended Notice of Appeal (Dkt. 3092) to include a challenge to the
25   Court’s Order appointing Marc Stern, orally announced on December 6, 2018 (Dkt. 3079)
26   and formally ordered on December 11, 2018 (Dkt. 3089), to the United States Court of
27   Appeals for the Ninth Circuit.
28
      Case 2:12-cv-00601-ROS Document 3107 Filed 01/07/19 Page 2 of 6



 1               DATED this 7th day of January, 2019.
 2                                                STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                                By /s/Nicholas D. Acedo
 5                                                   Daniel P. Struck
                                                     Rachel Love
 6                                                   Timothy J. Bojanowski
                                                     Nicholas D. Acedo
 7                                                   3100 West Ray Road, Suite 300
                                                     Chandler, Arizona 85226
 8
                                                        Office of the Arizona Attorney General
 9                                                      Michael E. Gottfried
                                                        Assistant Attorney General
10                                                      2005 N. Central Avenue
                                                        Phoenix, Arizona 85004-1592
11
                                                        Attorneys for Defendants
     3537335.1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
      Case 2:12-cv-00601-ROS Document 3107 Filed 01/07/19 Page 3 of 6



 1                           REPRESENTATION STATEMENT
 2                      Appellants: Charles Ryan and Richard Pratt
 3   Counsel for Defendants-Appellants Charles Ryan and Richard Pratt:
 4   Daniel P. Struck                              Office of the Arizona Attorney
     Rachel Love                                   General
 5   Timothy J. Bojanowski                         Michael E. Gottfried, Bar No. 010623
     Nicholas D. Acedo                             Assistant Attorney General
 6   STRUCK LOVE BOJANOWSKI &                      2005 N. Central Ave.
     ACEDO, PLC                                    Phoenix, Arizona 85004
 7   3100 West Ray Road, Suite 300                 Telephone: (602) 542-1645
     Chandler, Arizona 85226                       Michael.Gottfried@azag.gov
 8   Telephone: (480) 420-1600
     dstruck@strucklove.com
 9   rlove@strucklove.com
     tbojanowski@strucklove.com
10   nacedo@strucklove.com
11   Is counsel registered for Electronic Filing in the 9th Circuit? Yes
12    Appellees: Shawn Jensen, Stephen Swartz, Sonia Rodriguez, Christina Verduzco,
     Jackie Thomas, Jeremy Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
13    Joseph Hefner, Joshua Polson, and Charlotte Wells, on behalf of themselves and
            all others similarly situated, and Arizona Center for Disability Law
14
     Counsel for Plaintiffs-Appellees Shawn Jensen, Stephen Swartz, Sonia Rodriguez,
15   Christina Verduzco, Jackie Thomas, Jeremy Smith, Robert Gamez, Maryanne
     Chisholm, Desiree Licci, Joseph Hefner, Joshua Polson, and Charlotte Wells, on
16   behalf of themselves and all others similarly situated:
17   Kathleen E. Brody                             Caroline N. Mitchell
     ACLU FOUNDATION OF ARIZONA                    John L. Wilkes
18   3707 North 7th Street, Suite 235              JONES DAY
     Phoenix, AZ 85014-5077                        555 California Street, 26th Floor
19   Telephone: (602) 650-1854                     San Francisco, CA 94104-1500
     kbrody@acluaz.org                             Telephone: (415) 875-5712
20                                                 cnmitchell@jonesday.com
                                                   jlwilkes@jonesday.com
21
     David C. Fathi                                Donald Specter
22   Amy Fettig                                    Alison Hardy
     Victoria Lopez                                Sara Norman
23   Jamelia N. Morgan                             Corene T. Kendrick
     ACLU NATIONAL PRISON PROJECT                  Rita K. Lomio
24   915 15th Street N.W., 7th Floor               PRISON LAW OFFICE
     Washington, DC 20005-2313                     1917 Fifth Street
25   Telephone: (202) 548-6603                     Berkeley, CA 94710-1916
     dfathi@npp-aclu.org                           Telephone: (510) 280-2621
26   afettig@npp-aclu.org                          dspecter@prisonlaw.com
     jmorgan@aclu.org                              ahardy@prisonlaw.com
27                                                 snorman@prisonlaw.com
                                                   ckendrick@prisonlaw.com
28                                                 rlomio@prisonlaw.com

                                               3
      Case 2:12-cv-00601-ROS Document 3107 Filed 01/07/19 Page 4 of 6



 1   Kirstin T. Eidenbach                         Amelia M. Gerlicher
     EIDENBACH LAW, PLLC                          John H. Gray
 2   PO Box 91398                                 PERKINS COIE LLP
     Tucson, AZ 85752                             2901 N. Central Ave., Ste. 2000
 3   Telephone: (520) 477-1475                    Phoenix, AZ 85012-2740
     kirstin@eidenbachlaw.com                     Telephone: (602) 351-8000
 4                                                agerlicher@perkinscoie.com
                                                  jhgray@perkinscoie.com
 5
 6   Counsel for Plaintiffs-Appellees Arizona Center for Disability Law:
 7   Sarah Eve Kader                              Rose A. Daly-Rooney
     Asim Dietrich                                J.J. Rico
 8   ARIZONA CENTER FOR DISABILITY                Jessica Jansepar Ross
     LAW                                          Maya Abela
 9   5025 East Washington Street, #202            ARIZONA CENTER FOR
     Phoenix, AZ 85034-7439                       DISABILITY LAW
10   Telephone: (602) 274-6287                    177 North Church Avenue, Suite 800
     skader@azdisabilitylaw.org                   Tucson, AZ 85701
11   adietrich@azdisabilitylaw.org                Telephone: (520) 327-9547
                                                  rdalyrooney@azdisabilitylaw.org
12                                                jrico@azdisabilitylaw.org
                                                  jross@azdisabilitylaw.org
13                                                mabela@azdisabilitylaw.org
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
      Case 2:12-cv-00601-ROS Document 3107 Filed 01/07/19 Page 5 of 6



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 7, 2019, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
                             nbreen@jonesday.com
10
     Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
11
     Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
12                           sneilson@perkinscoie.com
13   David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14   Donald Specter:         dspecter@prisonlaw.com
15   Jessica Pari Jansepar Ross: jross@azdisabilitylaw.org
16   John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
17   John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
18   Jose de Jesus Rico:     jrico@azdisabilitylaw.org
19   Kathleen E. Brody       kbrody@acluaz.org
20   Kirstin T. Eidenbach:   kirstin@eidenbachlaw.com
21   Maya Abela              mabela@azdisabilitylaw.org
22   Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
23   Sara Norman:            snorman@prisonlaw.com
24   Rita K. Lomio:          rlomio@prisonlaw.com
25   Victoria Lopez:         vlopez@aclu.org
26   ///
27   ///
28   ///

                                                 5
      Case 2:12-cv-00601-ROS Document 3107 Filed 01/07/19 Page 6 of 6



 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s Nicholas D. Acedo
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
